JUDGE LEWIS
DELIVERED THE OPINION OP THE COURT.
Tlie indictment under which appellant was convicted is as follows: “The grand jury of Clark county, in the name and by the authority of the Commonwealth of Kentucky, accuse David Gratz of the crime of malicious cutting and wounding with intent to kill, committed as follows, viz: That said David Gratz on the twenty-fifth day of September, 1884, in the county aforesaid, did unlawfully, willfully, feloniously and maliciously cut and wound T. M. Newton with • a knife with intent to kill him, the said Newton, of which cutting and wounding he did not die, against the peace and dignity of the Commonwealth of Kentucky.”
The statute, section 1166, provides that if “any person shall willfully and maliciously cut * * *164another with a knife * * with intention to kill, if the person so cut * * die not thereby, he shall be confined in the penitentiary not less than one nor more than five years.”
It will be observed that two words, “willfully” and “another,” used in the statute, are omitted from description of the offense charged in the indictment, which counsel now contend is a fatal defect.
All the Criminal Code requires when an offense charged has “no general name, is a brief general description as given by law.” (Section 123.) And “the words used in a statute to define an offense need not be strictly pursued in an indictment, but other words conveying the same meaning may be used.” (Section 126.)
It seems to us that the offense of which appellant is accused is so fully and clearly described in the indictment as to leave no reasonable doubt it is the same as that defined and denounced in section 1166 of the statutes. Por a charge or accusation that a defendant cut and wounded maliciously, and with intent to kill, necessarily means he did the act willfully ; and use, in that connection, of the word “another,” was not at all necessary to convey the idea the subject of such malicious cutting was a human being. Besides, the statement of acts constituting the offense is made “in such manner as to enable a person of common understanding to know what is intended, and with such degree of certainty as to enable the court to pronounce judgment on conviction according to rights of the case.”
The language used imports that the offense charged *165was committed before tbe indictment was found, and it was not, as counsel argues, necessary to state the fact in terms. It is distinctly averred tbe offense was committed September 25, though it turned out on trial it bad been done as early as July, while tbe transcript shows tbe indictment was not found until September 26, 1894.
There is direct evidence that tbe defendant severely cut Newton willfully and maliciously, and not in bis necessary self-defense, and, consequently, it is not in tbe province or power of this court to reverse tbe judgment upon tbe ground tbe verdict was contrary to tbe evidence.
It appears that Newton, acting as policeman, beard, about eleven o’clock at night, a cry of distress from a woman, and immediately proceeded, as it was bis duty, to tbe house of defendant, who, after being several times told to do so, came outside of bis premises to where tbe officer was, and without legal excuse seized and commenced to stab him with a knife, inflicting as many as seven wounds. There is no question of tbe woman who made tbe outcry being tbe wife of tbe accused, and evidence of tbe officer and attending circumstances tend strongly to show tbe cause of it was mistreatment by her husband. He, on tbe contrary, testifies tbe cry of distress was made because she supposed be bad fallen into tbe well, and two witnesses who were at that time in tbe bouse, her mother and sister, stated on tbe trial Newton fired a pistol at and wounded tbe accused before the-knife was used. But tbe jury seems to have discredited that testimony, accepting instead, as true, *166the theory that his conduct cansed his wife to cry out, and statement of Newton that he did not fire his pistol until he was stabbed.
The court instructed the jury fully and clearly as to questions of the guilt of the accused, the degrees of the offense charged, and as to the law of self-defense. And the only error committed in that connection was, in giving instruction nine in the form it now appears, which was favorable rather than prejudicial to defendant. Por the court, instead of deciding, as was its duty and as the evidence fully authorized, that Newton was at that time deputy policeman of Winchester, where the crime occurred, by that instruction improperly permitted the jury to decide that question, thereby making Newton’s authority to arrest accused and his right to resist to the extent of taking the life of the officer, depend upon decision of the jury of a legal question.
As in onr opinion no error of law to prejudice of appellant occurred on the trial, the judgment is affirmed.